Citation Nr: 0918276	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-35 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for upper cervical pain, to 
include as secondary to service-connected post-operative 
residuals of right shoulder torn rotator cuff and mechanical 
thoracolumbar strain with non-radicular pain disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1988 to 
March 1992 and January 1998 to October 2003, during peacetime 
and the Persian Gulf War Era.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from April 2004 and August 2004 rating decisions of 
the Department of Veterans Affairs (VA), St. Petersburg, 
Florida, Regional Office (RO), which inter alia denied 
service connection for upper cervical pain.  The Veteran 
disagreed with such decision and subsequently perfected an 
appeal.   


FINDINGS OF FACT

1.  Although the Veteran's service treatment records (STRs) 
show complaints and treatment of cervical spine pain, a 
cervical spine disability was not diagnosed, and there is no 
objective evidence of a current cervical spine disability.

2.  The preponderance of the evidence is against a finding 
that the Veteran's claimed upper cervical spine pain is 
related to his service-connected post-operative residuals of 
right shoulder torn rotator cuff and mechanical thoracolumbar 
strain with non-radicular pain disabilities, or is otherwise 
related to service.


CONCLUSION OF LAW

A cervical spine disability was not incurred or aggravated in 
service, and it is not proximately due to or the result of 
the Veteran's service-connected post-operative residuals of 
right shoulder torn rotator cuff and mechanical thoracolumbar 
strain with non-radicular pain disabilities.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by December 2003 and 
February 2005 letters.  These letters fully addressed all 
three notice elements; informed the Veteran of what evidence 
was required to substantiate his service connection claim; 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In a attachment to the July 2006 Supplemental Statement of 
the Case and a February 2007 attachment to a notice letter, 
the RO also advised the Veteran as to how disability ratings 
and effective dates are awarded, as required in Dingess.  See 
19 Vet. App. at 486.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.  

In May 20007, the Veteran underwent a VA examination 
regarding his claim for a total disability rating based on 
individual unemployability (TDIU) which included an 
examination of the Veteran's service-connected spine 
disability only and not the cervical spine.  The Board 
acknowledges that, to date, VA has not provided the Veteran 
an examination or sought a medical opinion with respect to 
his service connection claim for upper cervical spine pain.  
As will be discussed in detail below, however, in light of 
the uncontroverted facts, the Board finds that the evidence, 
which indicates that he was diagnosed for a cervical spine 
disability in service, and is not currently diagnosed with a 
cervical spine disability or has any recurrent or persistent 
symptoms of a disability, an examination is unnecessary to 
decide this claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006) (citing 38 U.S.C.A. § 5103A(d), 38 C.F.R. 
§ 3.159(c)(4)).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, service personnel records, VA and private 
medical records, Social Security Administration (SSA) medical 
records, and statements of the Veteran and his 
representative. The Board notes that it received SSA records 
and further treatment records from the Tampa VAMC, dated 
February 2005 to July 2006, after the July 2006 Supplemental 
Statement of the Case was issued.  However, review of these 
records reveal that the SSA records apply to the Veteran's 
service connection claim for post-traumatic stress disorder 
(PTSD) which is not on appeal, and the Tampa VAMC treatment 
records are duplicative of evidence already of record prior 
to the issuance of the July 2006 Supplemental Statement of 
the Case.  Thus, remand for initial consideration by the RO 
of this evidence is not required under 38 C.F.R. § 20.1304(c) 
(2008).     

The Veteran requested and was provided a hearing before a 
Veterans Law Judge sitting at the RO in August 2007.  The 
Veteran cancelled this hearing request.  Thus, the Board 
finds the Veteran's hearing request withdrawn.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  In 
fact, in a February 2007 "Statement in Support of the 
Claim," VA Form 21-4138, the Veteran through his 
representative indicated that he had no further evidence in 
support of his claim.  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Merits of the Claim

General Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If 
a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Furthermore, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for upper cervical pain, 
which he maintains was incurred during active service.  
Specifically, the Veteran argues that his cervical spine pain 
is a result of a March 2001 motor vehicle accident.  
Alternatively, the Veteran claims that his cervical spine 
pain is the result of his service-connected right shoulder 
and thoracolumbar spine disabilities.     

The Veteran's STRs reflect complaints of cervical spine pain 
following a March 2001 motor vehicle accident.  See September 
2001 Treatment Record, Heidelberg MEDDAC; September 2002 
Physical Profile; May 2003 Medial Board Summary.  However, 
the Veteran's STRs are negative for diagnoses of a cervical 
spine disability to account for the Veteran's complaints of 
pain.  The Board notes that in a September 2001 Treatment 
Record from Heidelberg MEDDAC, the physician assessed muscle 
spasms with possible cervical radiculopathy, and ordered an 
MRI of the cervical spine.  The MRI revealed a normal 
cervical spine.  See October 2001 Cervical Spine MRI Report.  

There is also no evidence of a cervical spine disability, 
specifically arthritis, within the first post-service year 
after the Veteran's first separation from active duty in 
March 1992, and further after separation from active duty in 
October 2003, to gain the benefit of presumptive service 
connection.  See 38 C.F.R. §§ 3.307, 3.309 (2008).  

The post-service medical records are negative for any 
diagnosis of a cervical spine disability.  In this regard, 
private and VA treatment records include complaints of 
cervical spine pain, but no diagnosis of a cervical spine 
disability to account for the Veteran's complaints of pain.  
See December 2001 Physical Therapy Note; March 2001 Physical 
Therapy Note; August 2003 VA Physical Examination Report, 
Landstuhl Regional Medical Center; December 2003 Ambulatory 
Care Note, Tampa VAMC; December 2004 Ambulatory Care Note, 
Tampa VAMC; February 2005 Pain Consult Note, Tampa VAMC.  X-
ray of the cervical spine was normal.  See February 2005 
Cervical Spine Radiology Report, Tampa VAMC. 

Congress specifically limits entitlement for service 
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225.  Thus, in this 
case, without evidence of a current clinical diagnosis, 
direct service connection for upper cervical spine pain must 
be denied.
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part,  vacated and remanded in part sub nom. 
Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Thus, while the Veteran, during service, complained of 
cervical spine pain, the medical evidence fails to show that 
he currently has a cervical spine disability to account for 
his complaints of pain.  Absent a finding of a current 
cervical spine disability that can be related to service, 
there is no basis to grant service connection.

The Board also finds that a VA examination is not necessary 
in this case.  As noted, under the VCAA, a medical opinion 
should be obtained if the evidence shows the presence of a 
current disability, and indicates the disability may be 
associated with service.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(c)(4).  As noted, there is no 
evidence of a current disability.  The duty to assist is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."   38 
U.S.C.A. § 5103A(a)(2); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).  Hence, the Board finds that a VA 
examination is not warranted.
    
The Board further finds that the only evidence of a claimed 
cervical spine disability and its relation to service is the 
Veteran's own statements.  While the Veteran is competent to 
describe his symptomatology (see Layno, 6 Vet. App. at 469), 
he, as a layperson, is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he has not been shown to have 
the requisite medical expertise.  See, e.g., Routen, 10 Vet. 
App. at 186; Espiritu, 2 Vet. App. at 494-95.  

Since there is no competent evidence of record demonstrating 
a current cervical spine disability to meet the threshold 
question in a service connection claim, the claim of service 
connection for upper cervical pain must fail.

The Board concludes that upper cervical pain was not incurred 
in or aggravated by service.  The benefit-of-the-doubt 
doctrine has been considered; however, as the preponderance 
of the evidence is against the claim, it is inapplicable in 
the instant appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 
1 Vet. App. at 54.

Secondary Service Connection Claim

Service connection is also warranted for a disability that is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  During the pendency of this 
appeal, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 
52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  
The intended effect of this amendment is to conform VA 
regulations to the Allen decision.  Id.  Because VA has been 
in compliance with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.  

In the alternative, the Veteran asserts that he is entitled 
to service connection for upper cervical spine pain because 
such condition is a result of his service-connected post-
operative residuals of right shoulder torn rotator cuff and 
mechanical thoracolumbar strain with non-radicular pain 
disabilities.  See July 2007 Type-Written Statement from the 
Veteran; April 2009 Written Brief Presentation from the 
Veteran's Representative.  However, the evidence of record 
does not support the Veteran's alternative claims of 
secondary service connection. 

The Veteran is currently service-connected for post-operative 
residuals of right shoulder rotator cuff (30 percent 
disabling, effective October 15, 2003), mechanical 
thoracolumbar strain with non-radicular pain (10 percent 
disabling, effective October 15, 2003), and right ulnar 
neuropraxia (0 percent disabling, effective October 15, 
2003).  There is no objective medical evidence showing a 
relationship between the Veteran's service-connected 
disabilities and his cervical spine pain, to include any 
aggravation of the claimed condition.  
   
As discussed above, although the Veteran's STRs contain 
complaints of cervical spine pain, he was not diagnosed with 
a cervical spine disability in-service, and is not currently 
diagnosed with a cervical spine disability.  See September 
2001 Treatment Record, Heidelberg MEDDAC; September 2002 
Physical Profile; October 2001 Cervical Spine MRI Report; May 
2003 Medial Board Summary; December 2001 Physical Therapy 
Note; March 2001 Physical Therapy Note; August 2003 VA 
Physical Examination Report, Landstuhl Regional Medical 
Center; December 2003 Ambulatory Care Note, Tampa VAMC; 
December 2004 Ambulatory Care Note, Tampa VAMC; February 2005 
Pain Consult Note, Tampa VAMC; February 2005 Cervical Spine 
Radiology Report, Tampa VAMC.  

The Veteran's claims file contains no medical opinion or 
other evidence relating the Veteran's upper cervical spine 
pain to his service-connected post-operative residuals of 
right shoulder torn rotator cuff and mechanical thoracolumbar 
strain with non-radicular pain disabilities, to include 
aggravation of the claimed condition.  Further, the Board 
finds that even with such opinion, without a diagnosed 
cervical spine disability to account for the Veteran's 
complaints of pain, any opinion relating a right hip 
disability to the Veteran's service-connected disabilities 
would certainly be speculative.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part,  
vacated and remanded in part sub nom. Sanchez- Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted); 38 C.F.R. 
§ 3.102 (2007) (service connection may not be based on a 
resort to pure speculation or even remote possibility).  

To find in the Veteran's favor in this case and compensate 
him for symptoms of cervical spine pain without a diagnosed 
cervical spine disability related to his service-connected 
back and shoulder disabilities would amount to compensating 
him again for his already service-connected back and shoulder 
disabilities.  Such result would go against the laws 
governing claims for VA benefits.  

In light of the above evidence, the Board finds that the 
Veteran's claimed cervical spine disability is not 
proximately due to, was aggravated by, or is the result of 
his service-connected back and shoulder disabilities.      

The Board notes that the only evidence relating the Veteran's 
claimed cervical spine disability to his service-connected 
post-operative residuals of right shoulder torn rotator cuff 
and mechanical thoracolumbar strain with non-radicular pain 
disabilities is his own statements.  Although the Veteran is 
competent to describe his symptomatology (see Layno v. Brown, 
6 Vet. App. 465, 469 (1994)) and believes that he has a 
cervical spine disability that is related to his service-
connected back and shoulder disabilities, his opinion as to 
medical matters is without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).

As the preponderance of the evidence is against findings that 
the Veteran's claimed cervical spine disability is 
proximately due to his service-connected post-operative 
residuals of right shoulder torn rotator cuff and mechanical 
thoracolumbar strain with non-radicular pain disabilities, 
the reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996) (citing Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990)).        


ORDER

Entitlement to service connection for upper cervical pain, to 
include as secondary to service-connected post-operative 
residuals of right shoulder torn rotator cuff and mechanical 
thoracolumbar strain with non-radicular pain disabilities, is 
denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


